Citation Nr: 1726533	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for residuals of non-Hodgkin's lymphoma with left forearm scar.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to May 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a March 2016 travel board hearing.  A transcript of that hearing is of record. 

The Board previously remanded this case for additional development in June 2016.  The case has now been returned to the Board for appellate review.  

The Board notes that in correspondence received in August 2015 the Veteran expressed disagreement with an August 2015 rating decision which granted individual unemployability, special monthly compensation based on housebound criteria, and basic eligibility to Dependents' Educational Assistance.  He disagreed with the combined evaluation assigned.  By way of an October 2015 letter, the RO acknowledged receipt of the NOD.  As the record indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet.App. 238 (1999), where an NOD had not been recognized.  As the record reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.  Therefore, that claim remains under the jurisdiction of the RO at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Another remand is required in this case to ensure that the Veteran is given every consideration.  VA failed to substantially comply with Board remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure this compliance). 

In order to ascertain the nature and extent of the Veteran's residuals of non-Hodgkin's lymphoma with left forearm scar, the Board ordered a VA examination for the Veteran in the June 2016 remand, and the examination was provided in July 2016.  However, the Board finds that the July 2016 VA examination is inadequate for rating purposes because it failed to comply with the remand directives.  

As noted, the Veteran is service connected for multiple residuals of this disorder, has been assigned a total rating based on individual unemployability and special monthly compensation at the housebound rate.  

Here, the June 2016 remand directed the VA examiner to specifically address the Veteran's signs and symptoms and to what percentage the Veteran's disability restricts routine daily activities as outlined in DC 6354.  However, the VA examiner failed to answer either question.  It is noted that the DBQ for that code was not used.  Since that is the code selected, the DBQ for that code must be completed.

Rather than specifically evaluating the Veteran's signs and symptoms of his disability such as fatigue, cognitive impairment, and frequent falls, the VA examiner simply opined without supporting rationales that the current level of severity of his left forearm scar condition had "remained unchanged since the point of his last evaluation."  Specifically, the rating criteria require contemplate whether signs and symptoms that wax and wane results in incapacitation and if so how often and how long such incapacitation occurs per year.  But the examination report does not provide discussion on this issue. In sum, the July 2016 VA examination does not provide sufficient information for the Board to determine the nature and extent of the Veteran's disability in accordance with the diagnostic code.  

Therefore, an additional medical examination using the DBQ for Code 6354 must be completed. must be obtained to rectify the inadequacies of the VA examination report.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to have a VA examination, by an appropriate examiner for the purpose of completing a DBQ for Code 6354, to determine the nature and extent of his residuals of non-Hodgkin's lymphoma with left forearm scar.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.  All lay statements must be considered.  

In accordance with the rating criteria for chronic fatigue syndrome under Diagnostic Code 6354, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  The examiner must specifically address the Veteran's signs and symptoms with degree of severity and frequency of occurrence and to what extent the Veteran's disability restricts routine daily activities.

The examiner is advised that a lay person, including the Veteran, is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the lay person, the examiner should explain why.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

2. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




